DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination (RCE) filed on January 31, 2022.  Claims 4, 8-10, 12, 15 and 19 have been cancelled.  Claims 24-27 have been newly added.  Thus, claims 1-3, 5-7, 11, 13, 14, 16-18 and 20-27 are pending.  Claims 1, 13 and 23 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 13, 14, 16-18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0398860 to Singuru et al. (hereinafter “Singuru”) in view of German Patent Publication No. DE102011113723A1 to Müller.
With respect to independent claims 1, 13 and 23, Singuru discloses an interface configured to communicate with a device including a camera to obtain a plurality of body measurements of a person, wherein the plurality of body measurements was captured using the camera (see paragraph [0046]:  The measurement camera (not shown) may be on-vehicle, or may be separate from the vehicle 5. Steps are taken to ensure that there is a single handheld device 46 proximal to the camera (404, 406), and the measurement camera captures one or more images from which biometric information in the form of facial features, body posture, body dimensions, etc. may be correlated to the vehicle operator (408).); and 
one or more processors configured to:
determine one or more vehicle settings of a vehicle based on the plurality of body measurements (see paragraph [0046]:  Operator 1, and assigned and the settings database 70 to facilitate access the vehicle operator's credentials and obtain settings for the operator-adjustable devices 10, e.g., seat position, HVAC temperature settings, etc.), 
wherein to determine the one or more vehicle settings, the one or more processors are configured to determine settings for a seat cushion and a pedal of the vehicle such that a knee of the person is bent when the person fully depresses the pedal while sitting on the seat cushion (see paragraph [0023]:  The operator-adjustable devices 10 and associated actuators 20 include a plurality of on-vehicle devices that have positional settings or operational settings that may be individually customizable by one or a plurality of operators as a part of operation of the vehicle 5. Examples of the operator-adjustable devices 10 and associated actuators 20 include, by way of non-limiting examples, pedal position, etc.); and 
cause the vehicle to implement the one or more vehicle settings (see paragraph [0024]: The human-machine interface (HMI) system 30 provides for human/machine interaction with the 
Singuru does not explicitly disclose or teach wherein to determine the one or more vehicle settings, the one or more processors are configured to determine settings for a seat cushion.
Müller discloses a method for customizing a human-machine interface of a motor vehicle to body measurements of a driver of the motor vehicle by determining body measurements of the driver.  The man-machine interface 3, especially the seat device 19 and the steering device 21 , are in body dimensions 5 the driver 7 customizable. For this purpose, in particular a seat, in particular a length, a height, a backrest angle, a height of a headrest, an angle of a seat cushion, a relative position in the longitudinal direction of the motor vehicle 1 seen and / or further adjustment dimensions of the seat device 19 and / or a length and / or a height of the steering device 21 by means of a device 17 be adjustable (see paragraph [0017]).
It would have been obvious to one skilled in the art at the time of the invention to combine the configuration and customization settings for the vehicle seats of Singuru to include determining the height of a seat cushion based on body measurements of Müller in order to provide a secure forward field of view of a driver according to the driver’s body type in order to provide an efficient sitting position for driving safety.  
With respect to dependent claims 2 and 14, Singuru discloses wherein the one or more processors are further configured to: store the one or more vehicle settings in a profile in a memory (see paragraphs [0026] and [0042]: When the vehicle operator is identified via the operator recognition system 40, the controller 60 is able to communicate with the settings database 70 to access the vehicle operator's credentials and obtain settings for the operator-adjustable devices 10, e.g., seat position, HVAC temperature settings, etc.  The results of the 
With respect to dependent claim 3, Singuru discloses wherein the one or more processors are further configured to: determine multiple configurations of the one or more vehicle settings of the vehicle based on the plurality of body measurements *see paragraph [0046]: The biometric information is transformed into default settings for the specifically identified operator, e.g., Operator 1, and assigned and the settings database 70 to facilitate access the vehicle operator's credentials and obtain settings for the operator-adjustable devices 10, e.g., seat position, HVAC temperature settings, etc.); and 
store the multiple configurations of the one or more vehicle settings in the profile in the memory (see paragraphs [0026], [0042] and [0045]: When the vehicle operator is identified via the operator recognition system 40, the controller 60 is able to communicate with the settings database 70 to access the vehicle operator's credentials and obtain settings for the operator-adjustable devices 10, e.g., seat position, HVAC temperature settings, etc.  The results of the cluster analysis (217) may be arranged in tabular form and reduced to practice as a lookup table that is stored in the settings database 70 of the controller 60 for interrogation and updating during vehicle operation. The operator profile development flowchart 200 includes capturing an initial operator profile as a baseline at a start of each trip, wherein the initial operator profile includes settings to the operator-adjustable devices 10 for one of the operators.).
With respect to dependent claim 5, 16 and 27, Singuru discloses wherein the one or more vehicle settings further include one or more of a position of a heads-up display, a position of [[a]] the pedal, an angle of a backrest, a height of the seat cushion, a tilt of the seat cushion, an extension position of the seat cushion, a position of a lumbar support, a position of a seat side bolster, a position of a headrest, a position of a side mirror, a position of a rear-view mirror, a tilt of a steering wheel, or a position of a steering wheel (see paragraph [0023]:  Examples of the 
With respect to dependent claim 6 and 17, Singuru discloses wherein to determine the one or more vehicle settings of the vehicle based on the plurality of body measurements, the one or more processors are further configured to: 
determine a line-of-sight of the person based on the plurality of body measurements; and determine one or more of the position of the side mirror, the position of the rear-view mirror, or the position of the heads-up display based on the line-of-sight (see paragraphs [0023] and [0025]: Examples of the operator-adjustable devices 10 and associated actuators 20 include, by way of non-limiting examples, side-view mirrors 11 and actuator 21; multi-positional seats 12 including bottom, height, back, lumbar support, etc., and actuator(s) 22; climate control (HVAC) 13 and actuator 23; infotainment (Radio) 14 and actuator 24; and, other operator-adjustable devices 15 and actuator(s) 25. The other operator-adjustable devices 15 may include, without limitation, steering wheel position, pedal position, seat headrest position, etc.  The HMI system 30 may also communicate with one or more devices that monitor biometric data associated with the vehicle operator, including, e.g., eye gaze location, posture, and head position tracking, among others. The HMI system 30 is depicted as a unitary device for ease of description, but may be configured as a plurality of controllers and associated sensing devices in an embodiment of the system described herein. The in-vehicle operator interface device(s) can include devices that are capable of transmitting a message urging operator action, and can include an electronic visual display module, e.g., a liquid crystal display (LCD) device, a heads-up display (HUD), an audio feedback device, a wearable device, and a haptic device such as a haptic seat.).
Singuru does not explicitly disclose determine the height of the seat cushion based on the plurality of body measurements such that the person has an unobstructed view to displays on an instrument panel of the vehicle.
Müller discloses a method for customizing a human-machine interface of a motor vehicle to body measurements of a driver of the motor vehicle by determining body measurements of the driver.  The man-machine interface 3, especially the seat device 19 and the steering device 21, are in body dimensions 5 the driver 7 customizable. For this purpose, in particular a seat, in particular a length, a height, a backrest angle, a height of a headrest, an angle of a seat cushion, a relative position in the longitudinal direction of the motor vehicle 1 seen and / or further adjustment dimensions of the seat device 19 and / or a length and / or a height of the steering device 21 by means of a device 17 be adjustable (see paragraph [0017]).
It would have been obvious to one skilled in the art at the time of the invention to combine the configuration and customization settings for the vehicle seats of Singuru to include determining the height of a seat cushion based on body measurements of Müller in order to provide a secure forward field of view of a driver according to the driver’s body type in order to provide an efficient sitting position for driving safety.  
With respect to dependent claim 11 and 20, Singuru discloses wherein the one or more processors are part of a mobile phone that includes the camera, and wherein the camera is configured to perform a body scan of the person in a 3D space to capture the plurality of body measurements (see paragraphs [0040] and [0046]:  FIG. 3 graphically shows, in three-dimensional perspective, a first data subset 310 that includes a plurality of first datapoints 312 that are subjected to cluster analysis, and a second data subset 320 that includes and a plurality of second datapoints 322 that are subjected to cluster analysis, as part of the cluster analysis step (217) that is described with reference to FIG. 2. The first and second datapoints 312, 322 may be associated with one operator of the vehicle 5, which have been acquired in accordance with.  The measurement camera (not shown) may be on-vehicle, or may be separate from the 
With respect to dependent claim 22, Singuru discloses wherein to determine the one or more vehicle settings of the vehicle based on the plurality of body measurements, the one or more processors are further configured to: determine the height of the angle of the backrest based on the plurality of body measurements such that the person can reach the steering wheel with slightly bent elbows (see paragraphs [0023] and [0043]:  Examples of the operator-adjustable devices 10 and associated actuators 20 include, by way of non-limiting examples, side-view mirrors 11 and actuator 21; multi-positional seats 12 including bottom, height, back, lumbar support, etc., and actuator(s) 22; climate control (HVAC) 13 and actuator 23; infotainment (Radio) 14 and actuator 24; and, other operator-adjustable devices 15 and actuator(s) 25. The other operator-adjustable devices 15 may include, without limitation, steering wheel position, pedal position, seat headrest position, etc.).

Allowable Subject Matter
Claims 21 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661